Citation Nr: 1125555	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 and from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the Veteran's file was transferred to the RO in Pittsburgh, Pennsylvania.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for a TDIU.

The Veteran is currently service-connected for the following disabilities: left total knee replacement (60 percent disabling); residual scar, laceration, posterior scalp (10 percent disabling); headaches (10 percent disabling); residuals, fracture, right ulna (10 percent disabling); residuals, fracture, coccyx (0 percent disabling); hemorrhoids (0 percent disabling); and scar, right knee (0 percent disabling).

The evidence of record reflects that the Veteran was formerly employed as a truck driver.  In conjunction with his May 2008 claim for a TDIU, he reported that he last worked full-time in December 1984 and alleged that "multiple issues" prevented him from securing or following any substantially gainful occupation.

In a June 2008 statement, the Veteran's VA physician opined that, in view of all of his medical problems, the Veteran should be considered totally and permanently disabled.  She went on to note that the Veteran was not a candidate for any kind of work/job and that he was 100 percent non-employable.

The Veteran's most recent VA examination (which focused on joints, neurological disorders, scars, and bones) took place in September 2008, more than two and a half years ago.  On that occasion, it was noted that for the Veteran's service-connected left knee condition, he needed assistive aids consisting of a cane and crutches for walking, and such disability prevented him from performing some activities of daily living (including chores, exercise, sports, and recreation).  For his service-connected headaches and service-connected residuals of fracture of right ulna, it was noted that these disabilities had no effects on his usual daily activities.  The Veteran reported that the cause of his 1984 retirement was "no work, due to back pain."  The examiner noted that the Veteran had significant disability from his service-connected left knee condition, but also opined that the Veteran should be able to do a sedentary job.  The examiner further opined that the Veteran's other service-connected problems (specified as headaches, left scalp scar, and right ulna condition) caused no disability for work.  The examiner noted that the Veteran did have many other nonservice-connected conditions.

In a June 2010 statement, the Veteran's representative argued that the Veteran maintained that he could not perform sedentary work.

At his March 2011 hearing, the Veteran testified that he is now confined to a wheelchair due to his service-connected left knee disability, and that he uses the wheelchair any time he leaves his home.  He confirmed that he last worked as a truck driver in 1984 and has not tried to search for any employment since that time.  The Veteran also affirmed his belief that he would not currently be able to perform any type of sedentary work.  He explained that he could not drive a truck today because his left knee condition would prevent him from being able to operate the clutch pedal, his right forearm condition would prevent him from being able to shift gears, and his tailbone condition would prevent him from being able to sit for long periods of time.  Both the Veteran and his wife described the impairment of his daily activities due to his service-connected disabilities, and the Veteran further stated that he cannot do much of anything, including typing and sitting for long in one spot.  The Veteran also testified that the pain medication he takes for his left knee impacts his ability to focus and concentrate.

In light of the above, the Veteran should now be afforded a new VA examination to determine the extent to which the Veteran's service-connected disabilities (left total knee replacement; laceration scar posterior scalp; headaches; residuals of fractured right ulna; residuals of fractured coccyx; hemorrhoids; and right knee scar) would currently affect his ability to obtain or retain gainful employment (without regard to his age).  When rendering such opinion, the physician should only consider the effects of the Veteran's service-connected disabilities and not the effects of any nonservice-connected disabilities.

Relevant ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dating since May 2007 from the following facilities: the VA Medical Center in Tampa, Florida; the VA Medical Center in Altoona, Pennsylvania; and the VA Community Based Outpatient Clinic in Johnstown, Pennsylvania.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA general medical examination in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected disabilities (left total knee replacement; laceration scar posterior scalp; headaches; residuals of fractured right ulna; residuals of fractured coccyx; hemorrhoids; and right knee scar) prevent the Veteran from obtaining or retaining gainful employment (without regard to his age).  When rendering such opinion, the examiner should only consider the effects of the Veteran's service-connected disabilities and not the effects of any other nonservice-connected disabilities.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

